internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case-mis no ------------------ ---------------------------------------------------------- ------------------------------- -------------------------------- --------------- tam-125203-04 cc ita b02 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer x year year date a b c d e f g h i j ---------------------------------------------------- --------------- ------- ------- ---------------- --------------- ------------- --------------- ----- --------------- ----------- --- ---------------- --------------- --- ---------------------------------------------------- ---------------------- ----------------------------------- --------------------------------- ---------------- ---------------- --------------------------- tam-125203-04 issue s whether under sec_165 of the internal_revenue_code taxpayer may claim a loss deduction upon the expiration of a purchase option agreement to acquire x if taxpayer instead acquires x by other means conclusion s taxpayer is not entitled to deduct the claimed loss under sec_165 rather taxpayer’s basis in the purchase option agreement is capitalized and added to its basis in x facts taxpayer a publicly traded ------------------ company conducts research development -- ----------------------------------of certain technologies technologies it has developed some of which it performs with public financing rather than with its own funds taxpayer wished to conduct certain r d with public financing to that end in year taxpayer created x a separate corporation investment units of x x investment units were sold in an initial_public_offering ipo each x investment_unit consisted of one share of callable x stock and a callable warrant to purchase one share of taxpayer stock x received approximately a dollars after fees from the ipo taxpayer and x entered into a number of agreements all terminating at the end of year pursuant to a service agreement taxpayer agreed to provide financial legal and administrative services to x at cost x had no work force of its own pursuant to a technology license agreement taxpayer granted x a worldwide exclusive right and license to the technologies in exchange for b dollars x agreed that it would not without first obtaining taxpayer’s consent sublicense disclose or otherwise transfer any rights in the technologies or any improvements thereon pursuant to a research_and_development r d agreement taxpayer agreed to conduct r d on behalf of x for compensation of c dollars which accounted for almost all of the remaining funds raised by the ipo under a purchase option agreement poa that was part of the ipo taxpayer had a right but not an obligation to purchase all of the callable x stock before the end of year with the strike_price increasing over the intervening years to d dollars per share taxpayer characterizes its rights as an option the poa specified that the option could be exercised only as to all of the issued and outstanding shares of x stock the poa also provided that the callable warrants for taxpayer stock will terminate upon exercise by taxpayer taxpayer claims and the field does not challenge basis of e dollars in the poa each x investment_unit also included an additional warrant to purchase a share of taxpayer stock but these warrants separated from the investment units in year and traded independently they are not involved in the transactions at issue taxpayer claims that the poa is an option for federal_income_tax purposes and for purposes of this discussion we will treat it as such however this memorandum does not hold that the poa is an option for all federal_income_tax purposes tam-125203-04 the poa set forth a methodology for its amendment the poa may not be released discharged amended or modified in any manner except by an instrument approved by taxpayer and the holders of record of two-thirds of x common_stock provided however that except as expressly provided herein the poa may not be amended to change the amounts of the poa exercise price without the approval of taxpayer and the consent of the holders of record of ninety-five percent of the x common_stock also pursuant to a note note taxpayer lent f dollars to x repayment of which was due to taxpayer on the date following termination of the poa the note could not be prepaid and was subject_to significant restrictions while the note was outstanding x and its shareholders were prohibited from taking any_action or permitting any_action to be taken inconsistent with taxpayer’s rights under the poa also x was not permitted to issue additional capital stock borrow more than a certain amount declare or pay dividends utilizing funds committed to pay taxpayer under the r d agreement or merge liquidate or sell all or substantially_all of its assets without taxpayer’s approval taxpayer concluded that the r d relating to the technologies had not demonstrated clinical efficacy by the ninth month of year the last year to exercise the option although taxpayer wished to reacquire the technologies from x it believed that the value of the x stock based on the value of the technologies was significantly below the poa strike_price of d dollars per share and taxpayer sought to acquire the x investment units through a tender offer of g dollars per unit in its tender offer statement filed with the securities_and_exchange_commission taxpayer stated taxpayer believes that the value of x is significantly below the current poa exercise price of d dollars per share and absent unforeseen progress in the r d taxpayer does not intend to exercise the poa the holders of the x investment units initially objected to the tender offer but following a due diligence review ordered by a special committee formed by x’s board_of directors the tender offer was approved in principle subsequently but before the end of year taxpayer and over percent of the x investment_unit holders entered into a purchase agreement whereby taxpayer paid g dollars per x investment_unit for a total of h dollars the tender offer purchase agreement provided that the transaction constitutes the entire agreement and supercedes all prior agreements or undertakings both written and oral among the parties or any of them with respect of the subject matter hereof on date of year x merged with taxpayer all outstanding shares of x stock were cancelled and the remaining shareholders of x received j dollars in cash per share taxpayer made an election under sec_338 with respect to the purchase of the x investment units allocating i dollars of the purchase_price to the x stock and the remainder to the callable warrants for taxpayer stock x was subsequently liquidated into taxpayer and taxpayer reacquired all rights in the technologies tam-125203-04 taxpayer claimed a loss deduction for year equal to its e dollars basis in the unexercised option on date of year examination disallowed the deduction asserting that taxpayer did not suffer a loss as a result of these transactions and that taxpayer’s basis in the option was a capital_expenditure related to the acquisition of x and ultimately the reacquisition of the technologies the agent argues that taxpayer did not abandon its goal of acquiring x and ultimately reacquiring the technologies because taxpayer achieved its goal there is no loss the expiration of the poa did not result in taxpayer’s abandonment of a capital_asset law and analysis statutes and regulatory interpretations sec_165 provides a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 of the income_tax regulations provides rules regarding the nature of deductible losses to be allowable as a deduction a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss taxpayer maintains that the tender offer purchase agreement was a separate transaction unrelated to the poa and that the expiration unexercised of the option results in a loss of taxpayer’s investment pursuant to specific rules relating to options sec_1234 addresses character it does not determine the existence of a loss it provides in relevant part that loss attributable to failure to exercise an option to buy or sell property shall be considered to be loss from the sale_or_exchange of property that has the same character as the underlying property sec_1234 further provides that for purposes of applying sec_1234 an option shall be deemed sold or exchanged on the day it expired see revrul_78_182 1978_1_cb_265 consistent with sec_1234's overall character focus sec_1234 simply provides sale_or_exchange treatment if loss is attributable to an option's lapse in revrul_56_406 1956_2_cb_523 the service considered the application of the wash_sale rules under sec_1091 to option transactions holding that if an individual taxpayer not a dealer in stocks or securities sells stock_options of a corporation at a loss and simultaneously purchases stock of the same corporation the loss is allowable unless the stock_options are considered substantially_identical_property to the shares of the stock the agent suggests as an alternative theory that the tender offer as a factual matter constitutes a modification of the poa and therefore the poa did not expire unexercised because of the highly factual nature of this inquiry and because some aspects of the underlying facts regarding this issue are in dispute we believe it would not be in the interest of sound tax_administration to make a conclusion on this argument in a technical_advice_memorandum for purposes of this technical_advice_memorandum only we will assume that the poa was not exercised but rather expired unexercised during year tam-125203-04 sec_1_165-2 provides a loss incurred in a business or in a transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property in a case where such business or transaction is discontinued or where such property is permanently discarded from use therein shall be allowed a deduction under sec_165 for the taxable_year in which the loss is actually sustained case law to be entitled to an abandonment_loss a taxpayer must show an intention on the part of the owner to abandon the asset and an affirmative act of abandonment 274_us_398 a j indus inc v united st503_f2d_660 9th cir 92_tc_1249 aff’d 909_f2d_1146 8th cir when the taxpayer has not relinquished possession of an asset there must be a concurrence of the act of abandonment and the intent to abandon both of which must be shown from the surrounding circumstances a j indus inc v united_states supra abandonment of an intangible_property interest should be accomplished by some express manifestation 97_tc_200 and the finder of fact is entitled to look beyond the taxpayer's formal characterization 671_f2d_1028 7th cir aff’g t c memo generally if a taxpayer engages in multiple separate and distinct transactions costs allocable to abandoned transactions are deductible even if other transactions are completed 15_tc_106 acq 1951_1_cb_3 further if a taxpayer engages in a series of transactions and abandons one of those transactions a loss is allowed even if the taxpayer later proceeds with a similar transaction 18_tc_1100 modified 21_tc_625 nonacq 1955_2_cb_11 30_bta_878 30_bta_973 acq xiii-2 c b aff’d 80_f2d_573 9th cir in summary deductions are permitted upon the abandonment of separate and distinct transactions even if subsequent or alternative independent transactions are pursued in 72_tc_481 the taxpayer incurred expenses with respect to a long-term commercial lease of undeveloped real_estate it owned but the lease transaction was abandoned because necessary zoning changes would not be approved the tax_court applying a practical test citing 280_us_445 allowed the taxpayer to deduct the expenses related to the commercial development activities finding that the taxpayer had abandoned all plans for commercial development because the lease had no continuing value to the taxpayer however if the potential transactions are alternatives only one of which can be completed no abandonment_loss is proper unless the taxpayer abandons the entire transaction 62_tc_59 expenses for discharged architect not deductible where the building was constructed see also tam-125203-04 147_f2d_493 5th cir in 19_tc_892 aff’d in part and rev’d in part on another issue 216_f2d_41 7th cir the court rejected the taxpayer’s efforts to deduct expenses attributable to unsuccessful efforts to lease property that was ultimately leased during that year noting that the expenses were incurred to attain a single objective in 79_tc_109 aff’d 722_f2d_324 6th cir the taxpayers filed applications to acquire oil_and_gas leases through a lottery program but acquired only one of the leases the taxpayers claimed an abandonment_loss deduction for the fees related to the unsuccessful applications the court focused on the identification of the relevant transaction finding that the lottery program was an integrated program designed to acquire at least one lease and that applying the substance over form mandate the relevant transaction was the taxpayers’ investment in the program the fees were therefore capital expenditures incurred in acquiring an oil_and_gas lease see also revrul_71_191 1971_1_cb_77 and revrul_67_141 1967_1_cb_153 in frgc investment llc v commissioner tcmemo_2002_276 aff’d without published opinion 89_fedappx_656 9th cir a partnership incurred expenses with respect to an agreement to buy undeveloped real_estate that was contingent upon the approval of certain zoning changes but because it appeared that a zoning change would not be approved the purchase agreement was cancelled however the seller subsequently offered new terms and the partnership purchased the undeveloped real_estate the partnership claimed an abandonment_loss for expenditures related to the first agreement the court stated although a remote possibility of future use does not necessarily preclude abandonment we cannot ignore the language in sec_1_165-1 that requires that substance not mere form shall govern in determining a deductible abandonment_loss an otherwise abandoned expenditure if part of an integrated_plan that is implemented is not an abandonment_loss under sec_165 frgc investment llc citations omitted the court found that the partnership’s subsequent acquisition of the property at issue was inconsistent with its claim that it had abandoned the project the court found that in substance the first agreement was merely a step in the partnership’s continuing and successful attempts to acquire the property discussion in applying sec_165 to the transactions at issue it is essential to look at their substance rather than form to determine whether in fact taxpayer suffered a bona_fide loss upon expiration of the poa taxpayer’s claimed loss deduction is not supported by sec_1234 even if the poa were an option sec_1234 does not operate to make the lapsed option a loss rather sec_1234 establishes the character of gains and losses arising from dealing in option transactions the question of whether there is a loss is governed by sec_165 or the cases and rulings that afford open_transaction treatment for options see revrul_78_182 c b tam-125203-04 revrul_58_234 1958_1_cb_279 37_bta_195 aff’d 99_f2d_919 4th cir we think taxpayer’s reliance on revrul_56_406 is misplaced first there was no threshold question in revrul_56_406 as to whether there was an abandonment the ruling focused on whether if a taxpayer disposes of property at a loss and subsequently acquires other_property the loss deduction is nevertheless disallowed under the sec_1091 wash sales provisions thus the ruling is concerned with the disallowance of an otherwise allowable deduction and not whether there is a deductible loss in the first place revrul_56_406 does not provide the converse rule urged by taxpayer that the expiration of an option results in a deductible loss in every case absent a disallowance under sec_1091 in full context all of the facts and circumstances indicate that the poa and the tender offer purchase agreement were parts of a concerted effort to reacquire property in viewing the transactions between taxpayer and x it is clear that taxpayer considered the technologies valuable and at all relevant times taxpayer maintained control_over x and the technologies the technology agreement and the note severely limited independent action on x’s part that could be in any way inconsistent with taxpayer’s interests in the technologies and in x the poa was carefully crafted to provide taxpayer the exclusive right to acquire x in its entirety and only in its entirety during the term of the poa and thus regain control of the technologies at no time did taxpayer evidence any intention of abandoning its interest in x and the technologies the acceptance by the x shareholders of the tender offer purchase agreement followed by the date year squeeze out merger rendered the poa moot prior to the poa’s stated expiration date and so at no time did taxpayer loosen its hold on x taxpayer suggests that the poa and the tender offer purchase agreement are separate and distinct transactions because the poa was not necessary and integral to the completion of the tender offer purchase agreement taxpayer contends that it could have entered into the tender offer purchase agreement without having entered into the poa and that when it entered into the poa it did not anticipate making the tender offer we disagree with this but-for analysis under the case law cited above the full context of the transactions is determinative multiple transactions need not be part of an integrated_plan from the outset rather if seemingly separate transactions we do not contest taxpayer’s assertion that in most circumstances a holder of an option may claim a loss on an expired option even though the taxpayer subsequently purchases property of the type underlying the option as contemplated by revrul_56_406 taxpayer suggests an example of an individual purchasing an option to acquire shares of stock in a large publicly traded corporation but because of a downturn in the stock value the individual purchases the stock on the market and lets the option expire we agree that a loss upon the expiration of the option would be allowable under these circumstances however we believe there is a distinctly different situation if as here the property underlying the option is a unique property unlike a small number of a corporation’s outstanding shares the exercise of the option and the subsequent acquisition are mutually exclusive mechanisms for acquiring this property and the acquirer has evidenced a pattern of maintaining dominion over the underlying property with no indication it intends to relinquish the underlying property tam-125203-04 whether contemporaneous or in series have a single objective the loss deduction must be disallowed if the objective is achieved based on the foregoing it is clear that taxpayer suffered no loss taxpayer had no intention of abandoning its efforts to acquire x and the technologies nor did it perform any affirmative act suggesting that it was abandoning its efforts toward that goal taxpayer’s investment in the poa was made to ensure the acquisition of x and the technologies and this goal was ultimately achieved the tender offer methodology merely provided a more economically feasible means of acquiring x and the technologies than the poa did taxpayer’s basis in the poa should be added to its basis in x and subsequently allocated to its basis in the technologies upon liquidation of x caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent further the fact that the poa provided for the modification of its terms indicates that taxpayer recognized that the acquisition of x would not necessarily occur on the poa’s original terms
